Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 17-62178-CIV-COHN/SELTZER

  SHANE VOSS,

         Plaintiff,

  v.

  BAG OCEAN CLUB, LLC

         Defendant.
                                              /

           ORDER DENYING CROSS-MOTIONS FOR SUMMARY JUDGMENT

         THIS CAUSE is before the Court upon Defendant Bag Ocean Club, LLC’s

  (“Bag”) Motion for Partial Summary Judgment (“Defendant’s Motion”) [DE 56] and

  Plaintiff Shane Voss’s Motion for Summary Judgment (“Plaintiff’s Motion,” and, together

  with Defendant’s Motion, the “Motions”) [DE 61]. The Court has reviewed the Motions,

  all related filings, and the record in this case, and is fully advised in the premises. For

  the reasons stated below, both Motions will be denied.

                                        BACKGROUND

         Bag owns a motor yacht called the Ocean Club (the “Vessel”). [DE 61 at 3.] In

  May 2016, Bag hired Plaintiff Voss to serve as the Vessel’s first mate. [Id.] Voss was

  offered and accepted an annualized salary of $66,000, but he and Bag never executed

  a written employment contract. [DE 66 at 2-3.]

         On May 28, 2016, the Vessel embarked upon a twenty-hour voyage from Fort

  Lauderdale, Florida to Fernandina Beach, Florida. [DE 68 at 6.] During that voyage,

  the Vessel encountered bad weather and experienced problems with its stabilizers. [Id.

  at 8-9.] During the storm, Voss attempted to check the Vessel’s alarm panel. While
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 2 of 10



  leaning to view the alarm panel, he fell into an open stairwell, sustaining an injury to his

  shoulder. [Id.] He remained working aboard the Vessel until September 13, 2016,

  when he went ashore to receive medical treatment. Voss never returned to the Vessel,

  but Bag continued paying his regular salary through January 31, 2017, which amounted

  to a per diem wage of $130.68. Beginning January 31, 2017, Bag ceased paying

  Plaintiff his wage but began making per diem maintenance payments of $124.00. The

  maintenance payments continued through August 31, 2017, when Plaintiff achieved

  maximum medical improvement (“MMI”). In Count II of his Complaint, Plaintiff asserts a

  claim for failure to pay maintenance and wages. [DE 1 ¶¶ 28-34.]

         In Counts I and III, Plaintiff asserts claims for negligence and Unseaworthiness.

  [Id. ¶¶ 23-27, 35-38.]

                                      LEGAL STANDARD

         A district court “shall grant summary judgment if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a). The moving party “always bears the initial

  responsibility of informing the district court of the basis for its motion, and identifying

  those portions of [the record] which it believes demonstrate the absence of a genuine

  issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Genuine

  disputes of fact exist when the evidence is such that a reasonable jury could render a

  verdict for the non-movant. Factual issues are considered genuine when they have a

  real basis in the record.” Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016).

         After the movant has met its burden under Rule 56(a), the burden of production

  shifts, and the non-moving party “must do more than simply show that there is some



                                                 2
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 3 of 10



  metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

  Radio Corp., 475 U.S. 574, 586 (1986). As Rule 56 explains, “[i]f a party fails to

  properly support an assertion of fact or fails to properly address another party’s

  assertion of fact . . . the court may . . . grant summary judgment if the motion and

  supporting materials—including the facts considered undisputed—show that the movant

  is entitled to it.” Fed. R. Civ. P. 56(e)(3). Therefore, the non-moving party “may not rest

  upon the mere allegations or denials in its pleadings,” but instead must present “specific

  facts showing that there is a genuine issue for trial.” Walker v. Darby, 911 F.2d 1573,

  1576–77 (11th Cir. 1990). In deciding a summary judgment motion, the Court must

  view the facts in the light most favorable to the non-moving party and draw all

  reasonable inferences in that party’s favor. Davis v. Williams, 451 F.3d 759, 763 (11th

  Cir. 2006).

                                        DISCUSSION

     I.      MAINTENANCE AND WAGES

          General maritime law governs here. It directs that a vessel owner must provide

  an injured seaman with “maintenance and a cure.” See Flores v. Carnival Cruise Lines,

  47 F.3d 1120, 1122 (11th Cir. 1995). “A claim for maintenance and cure concerns the

  vessel owner’s obligation to provide food, lodging, and medical services to a seaman

  injured while serving the ship.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 441

  (2001). “Maintenance” encompasses a basic living allowance, and “cure” encompasses

  the seaman’s medical expenses. Flores, 47 F.3d at 1122. The vessel owner must also

  pay the seaman his regular wage through the end of the voyage on which he was




                                               3
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 4 of 10



  injured or the expiration of his employment contract, whichever occurs later. Nichols v.

  Barwick, 792 F.2d 1520, 1524 (11th Cir. 1986).

           The Parties agree on the basic sequence of events and on the amounts of

  money Bag paid to Voss. They disagree as to whether those amounts fully satisfied

  Bag’s maintenance obligation. 1 Voss claims that Bag breached that obligation by failing

  to make maintenance payments for the period between September 13, 2016 (when he

  left the Vessel to seek medical treatment ashore) and January 31, 2017 (when Bag

  ceased paying his regular salary and began instead paying maintenance) (the “Disputed

  Period”). [DE 61 at 12.] Bag argues that it satisfied its maintenance obligation for the

  Disputed Period by paying Voss his full salary during that time. 2 [DE 68 at 2-3.] Bag

  acknowledges that, had Voss remained employed by Bag during the Disputed Period, it

  would have been required to pay maintenance in addition to salary. Yet, it argues that

  Voss’s at-will employment was terminated on September 13, 2016, lifting any obligation

  to continue paying his salary. Therefore, the salary payments it did make served to

  satisfy the maintenance obligation. [Id.]

           This dispute boils down to whether Bag was also obligated to pay Voss’s salary

  during the Disputed Period. If so, then it clearly failed to pay the required maintenance.

  If not, then the “salary” payments it did make functioned to satisfy the maintenance

  obligation. A vessel owner must pay an injured seaman’s salary through either the end

  of the voyage on which he was injured, or the end of his employment contract,

  whichever occurs later. Nichols, 792 F.2d at 1524. The voyage on which Voss was

  1
      The Parties agree that Bag satisfied its obligation to pay cure.
  2
   His pro-rated salary equaled daily payments of $130.68, greater than the $124.00 per
  diem he received as maintenance beginning January 31, 2017.
                                                 4
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 5 of 10



  injured lasted no more than two days in May 2016. Thus, Voss would only be entitled to

  maintenance if he was subject to an employment agreement during the Disputed

  Period.

         The Parties agree that they never executed a written employment contract. But

  Voss claims that, at the time Bag hired him in May 2016, they entered into an oral

  agreement that his employment would last for a one-year term. Under maritime law,

  oral contracts are considered valid and enforceable. See Kossick v. United Fruit Co.,

  365 U.S. 731, 733-35 (1961). As with any other contract, a maritime contract consists

  of the following elements: an offer, acceptance, and consideration. See Seven Seas

  Cruises S. De R.L. v. V. Ships Leisure SAM, 2011 WL 13220299, at *32 (S.D. Fla. Jun.

  21, 2011). A plaintiff seeking to prove the existence of a maritime contract must

  demonstrate a “meeting of the minds” as to the essential terms of the contract. Id.

         In support of his position that the Parties agreed to a one-year term of

  employment, Voss cites his own deposition testimony that he was offered and accepted

  a salary of $66,000 per year. [DE 74 at 2-3.] He also cites the testimony of Mitch

  Schacter, the Vessel’s captain. Captain Schacter was asked the following question:

  “So, you understood that [Voss] would be hired for a period of one year?” He

  answered: “Correct. I mean, he’s—we’re all at will employees. You guys know better

  than anybody it’s a very transient industry . . . .” [Id.] In reply, Bag cites additional

  testimony in which Captain Schacter clearly states that all Bag employees were at-will,

  and that the $66,000 salary offered to Voss merely reflected annualized pay, not an

  offer of employment for a full year. [DE 73 at 3-5.] Bag also cites testimony from Voss

  in which he seems to acknowledge that he was an at-will employee. [Id. at 5.]



                                                 5
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 6 of 10



           Weighing the meager record presented, the Court concludes that neither Voss

  nor Bag has satisfactorily demonstrated that “there is no genuine dispute” as to whether

  the Parties entered into an oral employment agreement. Fed. R. Civ. P. 56(a). A

  reasonable jury could determine either that the Parties formed a contract, or that they

  did not. Accordingly, the Court will deny summary judgment on this issue.

     II.      NEGLIGENCE AND UNSEAWORTHINESS

           Plaintiff’s Motion argues the negligence and unseaworthiness claims in tandem,

  since the same factual conditions constitute both alleged infractions. [DE 61 at 12.]

  The Court will therefore address them together.

           Plaintiff contends that the (1) Vessel’s crew “did not meet the minimum crewing

  requirement imposed by the Vessel’s Flag State, the United States of America,” (2) the

  Vessel’s crew did not receive training on the Vessel’s critical systems, and (3) the

  location of the Vessel’s “emergency alarm panel required crewmembers to stand over

  an open stairwell” to read it. [DE 61 at 2.] He argues that there is no genuine dispute of

  fact on these points, and that summary judgment is therefore warranted on his

  negligence and unseaworthiness claims. [Id. at 12-16.] Defendant responds that

  Plaintiff has not identified a legal “crewing requirement” that Defendant violated, and

  indeed the Vessel was not subject to such a requirement, and that an adequate degree

  of training for the crew and whether or not the placement of the alarm panel posed a

  hazard are both subject to reasonable dispute. [DE 68 at 15-18.]

           The Jones Act provides a cause of action sounding in negligence for a seaman

  injured “in the course of employment.” 46 U.S.C. § 30104. “In establishing a Jones Act

  claim based on negligence, the elements of duty, breach, and injury, draw on common



                                               6
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 7 of 10



  law principles; the element of causation is relaxed; and some common law defenses are

  modified or abolished.” Thompson v. Oceania Cruises, Inc., 2015 WL 12562892, at *1

  (S.D. Fla. Oct. 13, 2015) (internal brackets and quotation marks omitted). But the

  relaxed causation standard “does not make the employer the insurer of the safety of his

  employees while they are on duty. The basis of his liability is his negligence, not the

  fact that injuries occur.” Id.

         A plaintiff alleging unseaworthiness must demonstrate that: (1) the Vessel was

  unseaworthy, and that (2) the unseaworthiness was a legal cause of his injury. Crow v.

  Cooper Marine & Timberlands Corp., 657 F. Supp. 2d 1248, 1251 (S.D. Ala. 2009). The

  unseaworthiness claim is not subject to a loosened causation standard. Causation in

  this context means “(1) that the unseaworthiness played a substantial part in bringing

  about or actually causing the injury and that (2) the injury was either a direct result or a

  reasonably probable consequence of the unseaworthiness.” Thompson, 2015 WL

  12562892, at *4. Unseaworthiness can encompass an array of conditions related to,

  inter alia, the physical condition of the vessel and its appurtenances and the conditions

  facing its crew. See Week Marine, Inc. v. Wright, 2015 WL 4389918, at *2 (S.D. Ala.

  Jul. 15, 2015). See also Churchwell v. Bluegrass Marine, Inc., 444 F.3d 898, 906 (6th

  Cir. 2006) (“A vessel may be unseaworthy because it contains defective gear, is missing

  necessary gear, or because its crew is instructed to use unsafe work methods.”)

         The Court will address Plaintiff’s three factual arguments in turn. First, Plaintiff

  alleges that the Vessel “was not manned with the correct number of crew[,] and the

  crew onboard lacked the licenses and credentials required by the Flag State.” [DE 61 at

  14.] Plaintiff claims that the Vessel “was held to a heightened manning standard,” which



                                                7
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 8 of 10



  is “statutory in nature.” [Id.] Under this purported standard, the Vessel was required to

  carry a licensed master, a licensed mate, and two licensed chief engineers. [Id.] But,

  apart from a stewardess and a chef, the Vessel’s crew at the time of Plaintiff’s accident

  included only two members: Captain Schacter and Plaintiff. Plaintiff alleges that the

  insufficiency of the crew contributed to the accident, because with a more substantial

  crew Plaintiff would have been more rested and there would have been an engineer in

  the engine room to directly observe conditions and report them to other crew members,

  obviating the need for Plaintiff to check the alarm panel. [Id. at 15.]

         The sole support Plaintiff offers for his position on the crewing requirement is a

  redacted letter opinion from the U.S. Coast Guard (“Letter”), dated September 16, 2010.

  [DE 61-3.] The Letter appears to resolve the appeal of a previous Coast Guard

  administrative decision regarding the manning requirement for an entirely different

  vessel (whose identity is redacted). [Id.] Plaintiff argues that because the Vessel, like

  the vessel described in the Letter, weighs more than 200 gross tons, the crewing

  requirement described in the Letter also applies to the Vessel. Defendant argues that

  “the language in the [Letter] itself clearly indicates that the decision referenced therein is

  specific to the matter at hand. Simply, there are no such ‘statutory requirements’ and

  the Plaintiff has failed to produce a single statutory authority to suggest these statutory

  requirements exist.” [DE 68 at 17.]

         The Court finds the Letter insufficient to demonstrate the existence of a minimum

  crewing requirement governing the Vessel. The Letter, by its terms, resolves an

  administrative matter pertaining to a separate vessel, with no discussion from Plaintiff

  as to how any similarities or differences between the subject vessel and the Vessel



                                                8
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 9 of 10



  might affect the Coast Guard’s conclusion. The Letter is also eight years old, with no

  indication from Plaintiff as to whether the requirements it describes have since been

  amended. More pertinently, the Letter is apparently binding only as to the vessel it

  describes. The Letter does cite various provisions from the Code of Federal

  Regulations which apparently support its conclusions, but Plaintiff’s Motion does not

  itself cite any of those regulations or demonstrate if and how the relevant regulations

  apply to the facts at issue here. Without more, the Court cannot conclude that there is

  no reasonable dispute of fact that Defendant violated the relevant crewing regulations.

  Moreover, the Court finds that, even if Defendant did violate the regulations, there is a

  dispute of fact as to whether such violation legally caused Plaintiff’s injury.

         Plaintiff’s second argument is that “[Bag’s] failure to train the crew . . . was

  negligent and caused or contributed to Voss’s injury . . . [and] also rendered the [Vessel]

  unseaworthy.” [DE 61 at 15.] His third and final argument is that “the location of the

  Vessel’s alarm panel rendered the Vessel unseaworthy and [Bag’s] failure to relocate

  the alarm panel was negligent.” [DE 61 at 16.] The Court finds that summary judgment

  would be inappropriate on either basis. Whether the crew’s training was so insufficient

  as to constitute a breach of duty and whether the placement of the alarm panel

  constitutes a hazardous condition are both reasonably disputed questions of fact.

                                         CONCLUSION

         Accordingly, it is thereupon

         ORDERED AND ADJUDGED that the Motions [DE 56 and DE 61] are DENIED.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

  Florida, this 2nd day of October, 2018.



                                                9
Case 0:17-cv-62178-JIC Document 78 Entered on FLSD Docket 10/02/2018 Page 10 of 10




  Copies provided to:
  Counsel of record via CM/ECF




                                       10
